[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                            ________________________                          FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                    No. 05-14441                           June 8, 2006
                              ________________________                 THOMAS K. KAHN
                                                                             CLERK
                         D. C. Docket No. 05-60524-CV-WPD

ROBERT L. WHITE, Trustee of
The CMM Trust No. 1400 trustee,

                                                                  Plaintiff-Appellant,

                                            versus

ROBERT PAUL HARDY,
ROBERT S. HARDY,

                                                                  Defendants-Appellees.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                       (June 8, 2006)

Before BLACK and PRYOR, Circuit Judges, and CONWAY*, District Judge.

PER CURIAM:

       *
          Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
       On July 15, 2005, the district court granted Appellees’ Rule 12(b) motion to

dismiss Appellant’s complaint for declaratory judgment and injunctive relief,

holding it lacked subject matter jurisdiction under 46 U.S.C. § 31325(b)(1), 28

U.S.C. § 1331, and 28 U.S.C. § 1333. In the “Argument” section of Appellant’s

initial brief, he fails to (1) cite §§ 31325(b)(1),2 1331, and 1333; (2) cite a single

case addressing the application of these statutes; or (3) explain how these statutes

serve as a basis for subject matter jurisdiction. Under Federal Rule of Appellate

Procedure 28(a)(9)(A) and our precedent, therefore, Appellant abandoned the

relevant arguments he could have raised against the district court’s holding. See

Fed. R. App. P. 28(a)(9)(A); Doe v. Moore, 410 F.3d 1337, 1349 n.10 (11th Cir.

2005). Furthermore, even if Appellant had followed Rule 28(a)(9)(A), we would

still hold §§ 31325(b)(1), 1331, and 1333 do not provide the federal courts subject

matter jurisdiction over this case.

       AFFIRMED.




       2
           Although Appellant discusses § 31325(b)(1) on page 16 of his initial brief, he does so
in the context of explaining how the district court had subject matter jurisdiction over his May
15, 2005, foreclosure proceeding; he does not, however, explain how § 31325(b)(1) provides the
district court subject matter jurisdiction over this case.

                                                2